IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0204
                              Filed August 19, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH JACKSON III,
     Defendant-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



        Joseph Jackson appeals his conviction of possession of contraband in a

correctional institution. AFFIRMED.



        Kent A. Simmons, Bettendorf, for appellant.

        Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



        Considered by Bower, C.J., May, J., and Scott, S.J.* Tabor, J., takes no

part.

        *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


SCOTT, Senior Judge.

       Joseph Jackson appeals the sentence imposed upon his conviction of

possession of contraband in a correctional institution. He argues the sentencing

court erroneously concluded he was being sentenced “for a crime committed while

confined in a detention facility or penal institution,” and as such ordering he serve

his sentence consecutively to his already existing sentence.              See Iowa

Code § 901.8 (2018).

       At the time of the underlying facts, Jackson was residing at the Davenport

Work Release Center, a “community based correctional center,” “a minimum

security release program for individuals that are released from federal and state

corrections that come into the institution for various crimes.”       The center is

operated by the Judicial District Department of Correctional Services. The crime

occurred at the center.

       On appeal, Jackson essentially argues being assigned to the work release

center does not equate to being “confined” as required by section 901.8. As such,

he argues imposition of a consecutive sentence was not mandatory and the court

improperly failed to exercise its discretion in sentencing. We recently rejected a

largely identical argument. See State v. Ruiz, No. 18-1703, 2020 WL 2487891, at

*3 (Iowa Ct. App. May 13, 2020) (“[W]ork release was confinement ‘in a detention

facility or penal institution.’”); see also State v. Mabry, No. 14-1424, 2015 WL
4642483, at *1 (Iowa Ct. App. Aug. 5, 2015); Wayman v. State, No. 13-1850, 2014
WL 7343428, at *3 (Iowa Ct. App. Dec. 24, 2014).1 We see no reason to change


1While Jackson argues unpublished opinions of this court “have no precedential
value,” and we agree “[u]npublished opinions or decisions shall not constitute
                                      3


course. The consecutive sentence was mandatory, and there was no discretion

to exercise. We affirm the sentence imposed.

      AFFIRMED.




controlling legal authority,” Iowa R. App. P. 6.904(2)(c), we find our previous
holdings persuasive and useful in guiding us.